 



AGREEMENT

 

This Agreement (the “Agreement”) is dated July 14, 2014 and is made by and
between INVESTVIEW, INC., a Nevada corporation (the “Company”) and DAVID M.
KELLEY, (the “Former Employee”).

 

WHEREAS, the Company and the Former Employee formerly entered into an a
Employment Agreement (the “Employment Agreement”) pursuant to which the Former
Employee was hired by the Company as its Chief Operating Officer (the
“Services”);

 

WHEREAS, in consideration for providing the Services, the Former Employee is
owed compensation in the amount of $569,589.04 (the “Compensation”);

 

WHEREAS, the Former Employee is entitled to receive 237,328 restricted stock
units in accordance with the Employment Agreement (the “Restricted Shares”);

 

WHEREAS, the Company and the Former Employee have agreed to settle the
Compensation owed to the Former Employee by the Company;

 

WHEREAS, under the terms of the Agreement, the Company will issue to the Former
Employee 569,589 shares of common stock of the Company (the “Compensation
Shares” and together with the Restricted Shares, the “Shares”) valued at $1.00
per share in consideration for providing the Services as well as the Restricted
Shares;

 

WHEREAS, the Company has asked the Former Employee to assist in providing
certain transition services (the "Additional Services") to the Company for a
term of three (3) months, beginning on July 15, 2014 and ending on October 15,
2014 (the "Term") in consideration of 15,000 shares of common stock of the
Company (the "Additional Shares");

 

WHEREAS, the Former Employee has agreed to provide the Additional Services as
provided herein;

 



NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Former
Employee as follows:

 



 

 

 

 

1.                  The Employment Agreement is cancelled and the Parties are
not bound by any provision contained therein; provided, however, that Section 12
of the Employment Agreement shall survive the termination of the Employment
Agreement. The resignation of the Former Employee shall be effective as of June
16 , 2014.

 

2.                  In consideration for providing the Services, the Company
hereby agrees to issue Former Employee the Shares upon the execution of this
Agreement.

 

3.                  Former Employee shall continue to be indemnified to the
fullest extent permitted under applicable law and pursuant to the corporate
governance documents of the Company and its subsidiaries and/or affiliates (the
“Company Group”) in accordance with their terms as in effect from time to time.
The Company agrees that for purposes of this paragraph 3 it (or any member of
the Company Group, as the case may be) shall interpret and/or apply any
provision of applicable law or any corporate governance document relating to
indemnification (including advancement of expenses, if any) with respect to the
Former Employee in a manner consistent with how such provisions are interpreted
and applied by the Company Group to then active senior officers of the Company
Group. The Former Employee shall continue to be covered for actions while Former
Employee served as an executive officer of the Company under the directors’ and
officers’ liability insurance policies of the Company Group in effect from time
to time to the same extent he would have been covered if he were employed when a
claim is made.

  

4.                  In consideration for the Additional Shares, the Former
Employee shall serve as a consultant to the Company during the Term. The
Additional Services shall consist of such transition services as may be
reasonably requested from time to time by the Chief Executive Officer of the
Company. The Additional Services to be provided shall not exceed [20] hours
(including travel time) per month. The Additional Services shall be provided at
such time and place and in such manner as may be reasonably requested from time
to time by the Company, taking into consideration the Former Employee’s other
business and personal commitments, subject to the Former Employee’s consent. The
Former Employee shall not be treated as an employee of any member of the Company
Group at any time after the Separation Date including, without limitation,
during the Term, for any purposes. The Company shall reimburse the Former
Employee for reasonable out-of-pocket expenses incurred in connection with the
Former Employee’s performance of the Additional Services. The Former Employee’s
services hereunder shall be performed in the capacity of an “independent
contractor.”

 



2

 

 

5.                  (a) In consideration for the issuance of the Shares by the
Company and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Former Employee, on its own behalf and on
behalf of any entities which are controlled by the Former Employee, does hereby
release and discharge Company and its respective officers, directors,
affiliates, agents, counsel and employees and its respective heirs, executors,
administrators, successors and assigns (the “Releasees”) from any and all
actions, causes of action, suits, debts, sums of money, accounts, reckonings,
notes, bonds, warrants, bills, specialties, covenants, contracts, controversies,
agreements, liabilities, obligations, undertakings, promises, damages, claims
and demands whatsoever (the “Claims”) relating to the Compensation and any other
salary, benefits or compensation owed to the Former Employee by the Company, in
law, admiralty or equity which against them or any of them Former Employee, the
entities controlled by the Former Employee and its affiliates, executors,
administrators, successors and assigns ever had, now have or may in the future
can, shall or may have against the Company any affiliate of them, for, upon or
by reason or any matter, cause or thing whatsoever from the beginning of the
world to the date of this release. Notwithstanding the foregoing, the Former
Employee is not releasing the Releasees from any Claims (i) for indemnification,
exculpation or comparable limitations on liability arising from his capacity as
an employee of the Company or (ii) arising out of any breach after the
Separation Date of this Agreement or any other agreement to which Former
Employee and the Company are a party.

 

(b) The Company releases, waives, discharges and gives up any and all rights
which it may have against the Former Employee, arising out of (i) the Former
Employee employment with the Company Group or the termination thereof or (ii)
any other matter, cause or thing whatsoever from the first date of the
Executive’s employment to the Separation Date. However, the parties acknowledge
that such release, waiver, discharge or giving up of rights under this section
shall not apply to any circumstance resulting from Former Employee engaging in
criminal activity, willful malfeasance or gross negligence.

 



3

 

 

6.                  In consideration for providing the Additional Services, the
Company hereby agrees to issue Former Employee the Additional Shares upon the
execution of this Agreement.

 

7.                  Former Employee warrants and represents that no other person
or entity has any interest in the matters released herein, and that it has not
assigned or transferred, or purported to assign or transfer, to any person or
entity all or any portion of the matters released herein.

 

8.                  Former Employee warrants and represents that it will not use
or disclose to third parties any of the Company's confidential, proprietary or
trade secret information relating to the Company's respective business,
products, technologies and processes.

 

9.                  Former Employee agrees that for the period commencing on the
Separation Date and ending on the first anniversary of the Separation Date,
Former Employee shall not engage, without the prior consent of Company in any of
the following activities: (a) soliciting or taking away any employee, customer,
, or attempting to so solicit or take away; or (b) interfering with any
contractual or other relationship between Company and any employee, customer,
investor that has invested in excess of $50,000 or Inspire Media. In addition,
for the period commencing on the Separation Date and ending on the second
anniversary of the Separation Date, neither party (including any affiliate of
either party) shall make or cause to be made any negative statement of any kind
concerning the other party or its affiliates, or their directors, officers or
agents or employees. Nothing in this Agreement is intended or shall be
interpreted to: (i) restrict or otherwise interfere with Former Employee’s
obligation to testify truthfully in any forum; or (ii) restrict or otherwise
interfere with Former Employee’s right and/or obligation to contact, cooperate
with or provide information to any government or administrative agency or
commission.

 



4

 

 

10.              The Former Employee agrees that he shall not transfer, offer,
pledge, sell, contract to sell, grant any options for the sale of or otherwise
dispose of, directly or indirectly for twelve (12) months following the
Separation Date, one hundred percent (100%) of the Compensation Shares or the
Additional Shares (the “Lockup Securities”). If requested by the Company’s
underwriter, the Former Employee will reaffirm the agreement set forth in this
Section in a separate writing in a form reasonably satisfactory to such
underwriter. The Company may impose stop-transfer instructions with respect to
the Lockup Securities. Notwithstanding the foregoing, the restrictions set forth
in this Section, shall not apply to (A) transfers (i) as a bona fide gift or
gifts, provided that the donee or donees thereof agree to be bound in writing by
the restrictions set forth herein, or (ii) to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that the trustee of the trust agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, or (B) with the prior written consent of
the Board of Directors of the Company. For purposes of this Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin.

 

11.              The Company will reimburse the Former Employee for all
reasonable legal fees and expenses incurred by the Former Employee in connection
with the negotiation and drafting of this Agreement

 

12.              To the extent applicable, this Agreement and the payments
hereunder will be construed to comply, and administered in compliance, with
Section 409A of the Internal Revenue Code of 1986, as amended from time to time,
the regulations promulgated thereunder or any related guidance issued by the
U.S. Treasury Department (“Section 409A”). If any provision of this Agreement
contravenes Section 409A, the Company and the Former Employee shall mutually
agree to reform this Agreement or any provision hereof to maintain to the
maximum extent practicable the original intent of the provision without
violating the provisions of Section 409A of the Code.

 

13.              Each party acknowledges and represents that: (a) they have read
the Agreement; (b) they clearly understand the Agreement and each of its terms;
(c) they fully and unconditionally consent to the terms of this Agreement; (d)
they have had the benefit and advice of counsel of their own selection; (e) they
have executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.

 



5

 

 

14.              This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties and, except as
otherwise provided herein, supersedes and replaces all prior negotiations,
proposed agreement and agreements, written or oral. Each of the parties hereto
acknowledges that neither any of the parties hereto, nor agents or counsel of
any other party whomsoever, has made any promise, representation or warranty
whatsoever, express or implied, not contained herein concerning the subject
hereto, to induce it to execute this Agreement and acknowledges and warrants
that it is not executing this Agreement in reliance on any promise,
representation or warranty not contained herein.

 

15.              This Agreement may not be modified or amended in any manner
except by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the parties
hereto.

 

16.              Should any provision of this Agreement be declared or be
determined by any court or tribunal to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be severed and deemed not to be
part of this Agreement.

 

17.              This Agreement may be executed in facsimile counterparts, each
of which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.

 



6

 

 

 

INVESTVIEW, INC.

 

 

By: /s/Dr. Joseph Louro

Name: Dr. Joseph Louro

Title: CEO

 

 

  

/s/David M. Kelley

David M. Kelley

 

 



7

 

 

June 16, 2014

 

Investview, Inc.

54 Broad Street

Red Bank, NJ 07701

 

Re:    Notice of Termination

 

Dear Joe:

 

As you know, I entered into an Employment Agreement (the “Employment Agreement”)
with Investview, Inc. (“Investview”) as of August 17, 2012 that provides certain
benefits upon termination for good reason (as defined therein).

 

Pursuant to Section 8(e) of my Employment Agreement, I hereby provide you Notice
of Termination of my employment as Chief Operating Officer of Investview (and as
an officer and/or Executive of all Investview subsidiaries’ or affiliates) for
“Good Reason” as described in Section 8(d) of my Employment Agreement. I have
not received any compensation as provided for in my Employment Agreement. Such
facts shall serve as the basis of my termination under Section 8(d) of my
Employment Agreement. Pursuant to Section 8(e) of my Employment Agreement, my
last date of employment will be July 11, 2014 (the “Termination Date”).

 

I understand, and Investview acknowledges, that Investview will pay and/or
provide the amounts due to me as provided for in my Employment Agreement.

 

If you have any questions regarding this matter, please contact me.

 

Sincerely,   Accepted and Agreed to:       /s/ David M. Kelley   By:   David M.
Kelley     Dr. Joseph J. Louro 152 Ocean Avenue     Chairman and Chief Executive
Officer Monmouth Beach, NJ 07750     Investview, Inc.       54 Broad Street    
  Red Bank, NJ 07701

 

Enclosure (via email)   cc: Fleming PLLC     49 Front Street, Suite 206    
Rockville Centre, New York 11570     Telephone: (516) 833-5034     Facsimile:
(516) 977-1209  

 



 

 

